Citation Nr: 1105914	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-32 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial 
asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses that the appeal must be returned 
to the RO in order to ensure due process.  

The Veteran requested a Travel Board hearing in a statement 
submitted to VA in September 2010.  The Veteran has a right to 
the requested hearing and this hearing must be scheduled.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing before a Veterans Law 
Judge, in accordance with his request.  A 
copy of the notice to the Veteran of the 
scheduling of the hearing should be placed in 
the record.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the scheduled 
hearing, the claims file should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


